Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
The application has been amended as follows: 
Claims 26 and 27:
26. (Amended) A method for depositing a layer on a semiconductor wafer having an outer edge and having an orientation notch, comprising: 
a) placing the wafer on a susceptor during the deposition of a layer on a front side of the semiconductor wafer, the susceptor comprising: 
a)i) a placement surface for receiving the semiconductor wafer in an edge region of a rear side of the semiconductor wafer, the placement surface having an inner diameter which is smaller than the diameter of the wafer; 
a)ii) an upwardly stepped outer delimitation of the placement surface forming a circular wafer-receiving pocket; 
a)iii) a radially inward protrusion of the upwardly stepped outer delimitation of the placement surface around which the orientation notch of a wafer is to be placed, configured such that the protrusion is in a spaced relationship with the wafer orientation notch; and 

b) supplying a process gas to the front side of the semiconductor wafer while rotating the susceptor; and 
c) depositing the layer on the front side of the semiconductor wafer[[.]], 
wherein the upwardly stepped outer delimitation surface of the susceptor and the radially inward protrusion thereof are configured to receive a semiconductor wafer having an orientation notch so as to provide a uniform distance between all portions of the wafer including its orientation notch and the upwardly stepped outer delimitation of the placement surface.

27. (Canceled) 
Allowable Subject Matter
Claims 26 and 28-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation “so as to provide a uniform distance between all portions of the wafer including its orientation notch and the upwardly stepped outer delimitation of the placement surface”, in all of the claims which is not found in the prior art references.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/28/2020
/JARRETT J STARK/Primary Examiner, Art Unit 2822